DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “forming a plurality of first conductive lines with an insulating pattern disposed neighboring first conductive lines of the plurality of first conductive lines”. It is not clear what “first conductive lines of the plurality of first conductive lines” refers to. If it refers to a sub-group of the first conductive lines, then using the same identifier (“first conductive lines”) of the entire group is confusing and indefinite.
Claim 14 has the same problem.
Claim 1 recites “etching the stacked structure to form a plurality of memory cells, each comprising a lower electrode, a variable resistor, and an upper electrode; forming an anti-oxidation layer covering each of the lower electrode, the variable resistor, and the upper electrode; forming a capping layer covering the anti-oxidation layer”. The bolded phrase could refer to each of (one) lower electrode, (one) variable resistor, and (one) upper electrode. Or it could refer to each of the lower electrodes, the variable resistors, and the upper electrodes of each memory cell. As set forth in In re Miyazaki, “if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.” 89 USPQ2d 1207, 1211 (Bd. Pat. App. & Int. 2008).
Claim 18 recites “etching the MTJ layer to form a plurality of MTJ patterns; forming an anti-oxidation layer covering each of the MTJ pattern”. Claim 18 has ambiguity as to the number of patterns  - “each of”, which indicates plural; and “pattern”, which indicates singular. 
Claim 19 has the same problem. 
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897